Case 3:15-cv-01143-BJD-PDB Document 219 Filed 10/05/18 Page 1 of 4 PageID 9577




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


                                                  )
    Winn-Dixie Stores, Inc. and                   )
    Bi-Lo Holdings LLC,                           ) Case No. 3:15-cv-01143-J-39PDB
                                                  )
                    Plaintiffs                    )
    v.                                            )
                                                  )
    Southeast Milk, Inc., et al.                  )
                                                  )
                    Defendants                    )




                    PLAINTIFFS’ MOTION FOR LEAVE TO FILE REPLY
                    BRIEF AND SUPPORTING MEMORANDUM OF LAW




                                              1
Case 3:15-cv-01143-BJD-PDB Document 219 Filed 10/05/18 Page 2 of 4 PageID 9578




           Plaintiffs move, pursuant to Local Rule 3.01(d), for leave to file a reply brief in

    response to Defendants’ Response to Plaintiffs’ Daubert Motion (Dkt.# 206) because

    Defendants raised new authority in their Response, which they should have raised in Dr.

    Ricchetti’s expert report. Therefore, Plaintiffs’ Motion meets the standard employed by

    courts in this District for reply briefs, which requires that the reply must not only respond to

    new legal arguments and facts, but also aid the court and be based on good cause. Fiddler’s

    Creek, LLC v. Naples Lending Group LC, 2016 U.S. Dist. LEXIS 140945 *5 (M.D. Fla.

    2016) (a “consistent line of cases in the Middle District of Florida find[s] that the broad

    discretion necessarily requires a showing of good cause for leave to reply”)(citations

    omitted).

           Unlike Defendants’ motion for leave to file reply briefs, Plaintiffs’ Motion is actually

    based on (1) new academic authority cited and discussed by Defendants in defense of their

    expert, Dr. Ricchetti, and (2) authority which should have been disclosed on his expert

    report. Defendants cite certain academic authority for the proposition that Dr. Ricchetti’s

    univariate analysis is an accepted scientific methodology. See Defendants’ Response, pp. 11-

    12. However, this authority was never cited in Dr. Ricchetti’s expert report. If it had been,

    Plaintiffs could have explained in their rebuttal expert report and in their Daubert motion that

    univariate analysis is not an accepted scientific methodology for the purpose that Dr.

    Ricchetti uses it – namely to draw conclusions about Dr. Connor’s reduced form regression

    analysis. Furthermore, Dr. Ricchetti admitted that he was using his univariate analysis to

    reach conclusions about Dr. Connor’s regression analysis. Moreover, a party propounding

    expert opinion has the burden of showing that it is based on an accepted scientific



                                                   1
Case 3:15-cv-01143-BJD-PDB Document 219 Filed 10/05/18 Page 3 of 4 PageID 9579




    methodology. Maiz v. Virani, 253 F.3d 641, 665 (11th Cir. 2001)(“the proponent of the

    testimony must show that: … (2) the methodology by which the expert reaches his

    conclusions is sufficiently reliable”). Therefore, it was incumbent on Defendants and Dr.

    Ricchetti to set forth authority in his expert report to support that he employed an accepted

    scientific methodology – that his univariate analysis could be used to reach economic

    conclusions. Defendants failed to do so. They cannot do so now without allowing Plaintiffs

    the opportunity to address such authority, provided for the first time in their Response to

    Plaintiffs’ Daubert motion.

           Therefore, Plaintiffs request the right to file a 3-page reply brief to address this new

    authority, which should have been disclosed in Dr. Ricchetti’s expert report. Should this

    Court grant Plaintiffs’ request, Plaintiffs can file their reply brief within two days of this

    Court’s order.



                           CERTIFICATE OF FAITH CONFERENCE

           In accordance with Local Rule 3.01(g), prior to the filing of this Motion, counsel for

    Plaintiffs conferred with counsel for Defendants, who indicated that they do not consent to

    the relief requested in this Motion.

                                                 /s/ H. Timothy Gillis
                                                 Attorney




                                                  2
Case 3:15-cv-01143-BJD-PDB Document 219 Filed 10/05/18 Page 4 of 4 PageID 9580




    Respectfully submitted October 5, 2018


                                                    /s/ H. Timothy Gillis
                                                    H. Timothy Gillis, Trial Counsel
                                                    Florida Bar No. 133876
                                                    Jeffrey S. York
                                                    Florida Bar No. 987069
                                                    Shutts & Bowen LLP
                                                    1022 Park Street, Suite 308
                                                    Jacksonville, FL 32204
                                                    Phone: (904) 899-9926
                                                    Fax: (904) 899-9965
                                                    tgillis@shutts.com
                                                    jyork@shutts.com

                                                    Patrick J. Ahern
                                                    Ahern and Associates, P.C.
                                                    8 South Michigan Avenue
                                                    Suite 3600
                                                    Chicago, IL 60603
                                                    (312) 404-3760
                                                    patrick.ahern@ahernandassociatespc.com
                                                    (Admitted Pro Hac Vice)

                                                    Attorneys for Plaintiffs Winn-Dixie
                                                    Stores, Inc., and Bi-Lo Holdings, LLC




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 5, 2018 I electronically filed the foregoing

    with the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in

    Civil and Criminal Cases of this Court by using the CM/ECF System, which will send a

    notice of electronic filing to all counsel of record.

                                                    /s/ H. Timothy Gillis
                                                    Attorney




                                                     3
